DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 5/3/22.  Claims 12, 15, 18, 21-22 have been cancelled.  Claims 23-26 been added.  Claims 1-11, 13-14, 16-17, 19-20, 23-26 are pending.  Claims 11, 13-14, 16-17, 19-20 have been amended.  Claims 1-10 have been withdrawn.  Claims 11, 13-14, 16-17, 19-20, 23-26 are examined herein.  
Applicant’s amendments have rendered all the claim objections, 112 rejections, and 103 rejection of the last Office Action moot, therefore hereby withdrawn.  The following new rejection will now apply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13-14, 16-17, 19-20, 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Millard et al. (WO 2021/195236 A1).
Millard et al. teach a method of treating, managing, or lessening the severity of symptoms associated with a respiratory viral infection in a subject by administering a bismuth-thiol composition that comprises BisEDT suspended therein, wherein the composition is administered orally or via inhalation (claim 1).  A preferred pathogen is SARS-CoV-2 or COVID-19 (claims 19-20).  The composition is co-administered with one or more antimicrobial agents (claims 23-24), such as homoharringtonine (claim 25).  Pharmaceutically acceptable excipients are also taught (paragraphs 0181, 0254, 0256, 0265, 0272).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627